      Case 1:16-cr-00371-RA Document 895 Filed 04/15/20 Page 1 of 2



                                                                        USDC-SDNY
UNITED STATES DISTRICT COURT                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                           ELECTRONICALLY FILED
                                                                        DOC#:
 GARY HIRST,                                                            DATE FILED: 4-15-20
                                    Petitioner,
                                                                       No. 19-CV-8512 (RA)
                               v.
                                                                       No. 16-CR-371-2 (RA)
 UNITED STATES OF AMERICA,
                                                                              ORDER
                                    Respondent.


RONNIE ABRAMS, United States District Judge:

       The Court is in receipt of Petitioner Gary Hirst’s letter, dated April 2, 2020, indicating

that he has not received copies of certain documents filed in his habeas case, No. 19-cv-8512.

No later than April 20, 2020, the Government shall file on the habeas docket and mail to Mr.

Hirst copies of the following documents: the Government’s opposition brief; the supporting

affirmation of Barry Levin; Sher Tremonte’s February 3, 2020 letter and the Court’s February

4, 2020 endorsement; the supporting affirmation of Michael Tremonte; Mr. Hirst’s April 2,

2020 motion for a default judgment; the Court’s April 6, 2020 order denying Mr. Hirst’s

motion for a default judgment; the Government’s April 7, 2020 letter regarding that motion;

and Mr. Hirst’s recent letter, docketed at No. 19-cv-8512, Dkt. 12. The Government shall also

serve a copy of this Order on Mr. Hirst and file proof of service on the docket.

       No later than April 17, 2020, the Government shall file a notice of appearance in Mr.

Hirst’s habeas case, No. 19-cv-8512. As directed in the Court’s April 6th Order, all further

filings related to Mr. Hirst’s § 2255 motion must include both the civil habeas docket number,

No. 19-cv-8512, and the criminal docket number, No. 16-cr-371, and be docketed in both

cases. The Government shall also provide copies of any further filings to Mr. Hirst in a timely

manner.
          Case 1:16-cr-00371-RA Document 895 Filed 04/15/20 Page 2 of 2



        Mr. Hirst shall file any response to the Government’s opposition no later than June 5,

2020. Absent further order, Mr. Hirst’s § 2255 motion will be considered fully submitted as

of that date.

SO ORDERED.

Date: April 15, 2020
      New York, New York
                                                  _______________________________
                                                  RONNIE ABRAMS
                                                  United States District Judge




                                              2
